Name: Commission Regulation (EEC) No 3546/90 of 7 December 1990 on the application of the arrangements for limiting guarantees in the sheepmeat and goatmeat sectors for the 1991 marketing year and altering the prices and amounts fixed in ecus for that marketing year as a result of the monetary realignment of 5 January 1990
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 12. 90 Official Journal of the European Communities No L 344/23 COMMISSION REGULATION (EEC) No 3546/90 of 7 December 1990 on the application of the arrangements for limiting guarantees in the sheepmeat and goatmeat sectors for the 1991 marketing year and altering the prices and amounts fixed in ecus for that marketing year as a result of the monetary realignment of 5 January 1990 efficient 1,001712 from the starting date of the 1991 marketing year as part of the arrangements for the auto ­ matic dismantlement of negative monetary gaps ; whereas Article 3 of Regulation (EEC) No 784/90 provides that the reduction resulting therefrom is to be specified ; Whereas, for the 1991 marketing year, the basic price in the sheepmeat sector was fixed by Council Regulation (EEC) No 1322/90 Q ; whereas the seasonal adjustment of the basic price and of the guide level was fixed by Council Regulation (EEC) No 1973/90 (8) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in parti ­ cular Article 8 (3) thereof, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (2), as last amended by Regulation (EEC) No 2205/90 (3), and in particular Article 6 (3) thereof, Whereas Article 8 of Regulation (EEC) No 3013/89 intro ­ duced arrangements for limiting the guarantees applicable for each marketing year ; whereas Article 25 ( 1 ) and (3) of that Regulation provide that, should the United Kingdom, as a transitional measure, apply the variable premium arrangements, the arrangements for limiting guarantees are to be applied separately in Great Britain, on the one hand, and in all the other regions, on the other ; whereas, however, Article 25 (4) provides that the reductions in the basic price made in respect of Great Britain on the one hand and the rest of the Community on the other are to be gradually merged into a single reduction in proportion to the actual dismantling of the variable premium during each marketing year ; Whereas the detailed rules for the application of these arrangements were laid down by Commission Regulation (EEC) No 1310/88 (4), as amended by Regulation (EEC) No 980/89 0 ; Whereas, for the 1991 marketing year, the estimate of ewe numbers exceeds the maximum guaranteed level, giving rise to the fixing of a reducing coefficient ; Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices in the 1991 /91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year ( 6) established the list of the prices and amounts in the sheepmeat sector which are to be divided by the co Article 1 For the 1991 marketing year : (a) the coefficient referred to in the first indent of Article 8 (2) of Regulation (EEC) No 3013/89 is hereby fixed as follows :  Great Britain : 9,0,  the remainder of the Community : 6,0 ; (b) in view of the alignment provided for in Article 25 (4) of Regulation (EEC) No 3013/89, the coefficient actu ­ ally applicable is hereby fixed as follows :  Great Britain : 8,10,  the remainder of the Community : 6,45. Article 2 1 . The basic price fixed in ecus by the Council for the 1991 marketing year in the sheepmeat sector, and reduced in accordance with Article 2 of Regulation (EEC) No 784/90 shall be ECU 431,58 per 100 kilograms, carcase weight. 2. The seasonally adjusted basic price fixed in ecus by the Council for the 1991 marketing year in the sheep ­ meat sector, and reduced in accordance with Article 2 of (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 164, 24. 6 . 1985, p. 6. (3) OJ No L 201 , 31 . 7. 1990, p. 9 . (4) OJ No L 122, 12. 5. 1988, p . 69 . Is) OJ No L 103, 15. 4. 1989, p . 29. ¥) OJ No L 83, 30. 3. 1990, p. 102 . O OJ No L 132, 23 . 5 . 1990, p. 16. 8) OJ No L 179, 12. 7 . 1990, p . 1 . No L 344/24 Official Journal of the European Communities 8 . 12. 90 Regulation (EEC) No 784/90 , shall be as set out in Annex I. 3 . In accordance with Article 25 (2) of Regulation (EEC) No 3013/89, the weekly amounts of the guide level for the 1991 marketing year, reduced in accordance with Article 2 of Regulation (EEC) No 784/90, and after appli ­ cation of the reducing coefficient referred to in Article 1 (b) of this Regulation, shall be as set out in Annex II . Article 3 This Regulation shall enter into force on 7 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission 8 . 12. 90 Official Journal of the European Communities No L 344/25 ANNEX I 1991 MARKETING YEAR (in ECU/100 kg carcase weight) Week beginning Week No Basic price 7 January 1991 1 440,99 14 January 1991 2 449,47 21 January 1991 3 459,58 28 January 1991 4 466,32 4 February 1991 5 474,82 11 February 1991 6 481,45 18 February 1991 7 485,17 25 February 1991 8 487,84 4 March 1991 9 490,75 11 March 1991 10 493,20 18 March 1991 11 494,70 25 March 1991 12 494,70 1 April 1991 13 493,77 8 April 1991 14 493,15 15 April 1991 15 492,63 22 April 1991 16 490,36 29 April 1991 17 486,97 6 May 1991 18 482,99 13 May 1991 19 478,97 20 May 1991 20 472,47 27 May 1991 21 465,98 3 June 1991 22 453,46 10 June 1991 23 441,84 17 June 1991 24 430,44 24 June 1991 25 418,93 1 July 1991 26 407,42 8 July 1991 27 397,65 15 July 1991 28 388,21 22 July 1991 29 384,32 29 July 1991 30 382,44 5 August 1991 31 381,73 12 August 1991 32 381,73 19 August 1991 33 381,73 26 August 1991 34 381,73 2 September 1991 35 381,73 9 September 1991 36 381,73 16 September 1991 37 381,73 23 September 1991 38 381,73 30 September 1991 39 382,25 7 October 1991 40 382,26 14 October 1991 41 382,56 21 October 1991 42 383,04 28 October 1991 43 385,02 4 November 1991 44 387,99 11 November 1991 45 391,00 18 November 1991 46 396,63 25 November 1991 47 402,26 2 December 1991 48 407,90 9 December 1991 49 414,38 16 December 1991 50 422,89 23 December 1991 51 431,38 30 December 1991 52 437,89 No L 344/26 Official Journal of the European Communities 8 . 12. 90 ANNEX II 1991 MARKETING YEAR (m ECU/100 kg carcase weight) Week beginning Week No Guide level 7 January 1991 1 344,48 14 January 1991 2 351,10 21 January 1991 3 359,00 28 January 1991 4 364,27 4 February 1991 5 370,90 11 February 1991 6 376,08 18 February 1991 7 378,99 25 February 1991 8 381,08 4 March 1991 9 383,35 11 March 1991 10 385,26 18 March 1991 11 386,44 25 March 1991 12 386,44 1 April 1991 13 385,71 8 April 1991 14 385,22 15 April 1991 15 384,82 22 April 1991 16 383,05 29 April 1991 17 380,39 6 May 1991 18 377,29 13 May 1991 19 374,15 20 May 1991 20 369,07 27 May 1991 21 364,00 3 June 1991 22 354,22 10 June 1991 23 345,15 17 June 1991 24 336,24 24 June 1991 25 327,25 1 July 1991 26 318,26 8 July 1991 27 310,62 15 July 1991 28 303,25 22 July 1991 29 300,21 29 July 1991 30 298,74 5 August 1991 31 298,19 12 August 1991 32 298,19 19 August 1991 33 298,19 26 August 1991 34 298,19 2 September 1991 35 298,19 9 September 1991 36 298,19 16 September 1991 37 298,19 23 September 1991 38 298,19 30 September 1991 39 298,59 7 October 1991 40 298,60 14 October 1991 41 298,83 21 October 1991 42 299,21 28 October 1991 43 300,76 4 November . 1991 44 303,08 11 November 1991 45 305,43 18 November 1991 46 309,83 25 November 1991 47 314,23 2 December 1991 48 318,63 9 December 1991 49 323,69 16 December 1991 50 330,34 23 December 1991 51 336,97 30 December 1991 52 342,06